Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the claims filed on 18 March 2021.  
Claim 17 is amended.
Claims 1-20 are currently pending and have been examined.

	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites, “1) a storage connected to the one or more than one processor for storing instructions executable on the one or more than one processor; b) instructions executable on the one or more than one processor…” The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. A review of the disclosure does not reveal the manner in which instructions can be on (i.e. stored) a processor, when the functionality of a processor is to receive input and provide the appropriate output. Furthermore, the claim already recites that the instructions are stored on “a storage”, which is an appropriate device used to store instructions. An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. The Applicant’s failure to disclose any meaningful description as to how instructions can be on a processor raises questions whether the Applicant truly had possession of this feature at the time of filing. Claims 2-20, which depend from/encompass claim 1 inherit the deficiency noted. 
Claim 17 recites, “where the matching jewelry correctly fits the final model”. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. A review of the disclosure does not reveal the manner in which the matching jewelry “fits” the final jewelry model (i.e. determined or calculated). An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. The Applicant’s failure to disclose any meaningful structure/algorithm as to how the matching jewelry “fits” the final jewelry model raises questions whether the Applicant truly had possession of this feature at the time of filing. Claims 2-20, which depend from/encompass claim 1 inherit the deficiency noted.




	



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “a) one or more than on processor comprising: a storage…” It is unclear how a processor (i.e. a device that executes instructions stored on storage) can comprise of a storage. A processor and a storage are two separate components of a computing system that can work together but one cannot comprise of the other. Furthermore, paragraph [0024] of the specification illustrates that the processor and the storage are two separate entities that can be connected in order to implement the system. Specifically paragraph [0024] recites, “The system itself comprises one or more than one processor connected to a storage for storing executable instructions”. Therefore, the metes and bounds of the claim are unclear because one of ordinary skill in the art is not apprised as to how a processor can comprise of storage. Claims 2-20, which depend from/encompass claim 1 inherit the deficiency noted.
 Claim 1 recites, “1) a storage connected to the one or more than one processor for storing instructions executable on the one or more than one processor; b) instructions executable on the one or more than one processor…” It is unclear how instructions can be on (i.e. stored) a processor when the functionality of a processor is to receive input and provide the appropriate 
Line 7 of claim 1 recites, “b) instructions executable…” It is unclear if these instructions are the same or different instructions recited in line 6 of claim 1. Claims 2-20, which depend from/encompass claim 1 inherit the deficiency noted.
Claim 1 recites the limitation "the personalized jewelry" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-20, which depend from/encompass claim 1 inherit the deficiency noted.
For examination purposes the Examiner will interpret claim 1 to recite:
1. 	A personalized jewelry customization system that displays ready-made smart jewery element models, from a library, to a customer to construct a final jewelry model that is easy to use, the system comprising:
	a) one or more than one processor;
	b) a storage, connected to the one or more than one processor, for storing instructions executable by the one or more than one processor for:
		1) a user interface displayable on a computer device for accepting jewelry customization instructions from a customer;
		2) a library of smart jewelry element models displayable on the user interface, where the customer can combine smart jewelry element models together to create a final jewelry model;

		4) automatically generated manufacturing instructions for personalized jewelry and complementary jewelry based on the stored final jewelry model, customer information and selection information.
	Appropriate correction is required.

Claim 17 further recites, “the matching jewelry”. There is insufficient antecedent basis for this limitation. Claim 18 inherits the deficiencies of claim 17.
Claim 17 recites, “the final model” in line 3. It is unclear if this is the same as or different from “the final jewelry model” in line 2. Claim 18 inherits the deficiencies of claim 17.
Claim 17 recites, “where the matching jewelry correctly fits the final model”. The metes and bounds of the claim are unclear because the disclosure does not provide a meaningful explanation as to how the matching jewelry correctly fits the final model. The term "fits" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 18 inherits the deficiencies of claim 17.
For examination purposes the Examiner will interpret claim 17 to recite, “where the automatically generated manufacturing instructions comprise details about the final jewelry model and the complementary jewelry.” Appropriate correction is required. 
For examination purposes the Examiner will interpret claim 18 to recite, “where the complementary jewelry is displayed on the user interface with the final jewelry model.”

For examination purposes the Examiner will examine claim 20 to recite:
20. 	A computer-implemented method for a personalized jewelry customization system that displays ready-made smart jewelry element models, from a library, to a customer to construct a final jewelry model that is easy to use, the method comprising the steps of: 
a) providing the system of claim 1;  
b) selecting a diamond model displayed on the user interface;  
c) selecting a size; 
d) selecting a head design;  
e) selecting a setting;  
f) selecting an engraving and entering text to be engraved;  and 
g) selecting a type of metal to use in the personalized jewelry. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18; and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. (US 2013/0218714 A1) in view of Buehlman (US 2009/0018926 A1).

Claim 1 –
As per claim 1, Watkins discloses a personalized jewelry customization system that displays ready-made smart jewelry element models, from a library, to a customer to construct a final 
jewelry model that is easy to use, the system comprising: 
a) one or more than one processor; (see paragraph [0023]; Fig. 2) 
b) a storage, connected to the one or more than one processor, for storing instructions executable by the one or more than one processor (see paragraph [0024]; Fig. 2) for: 

2) a library of smart jewelry element models displayable on the user interface, where the customer can combine smart jewelry element models together to create a final jewelry model; (see paragraphs [0039]-[0041] and [0202])
3) a database for storing the final jewelry model, customer information and selection information; (see paragraph [0032] and [0202]) and 
4) automatically generated manufacturing instructions for personalized jewelry based on the stored final jewelry model, customer information and selection information. (see paragraph [0267])
Watkins does not explicitly disclose:
complementary jewelry based on the stored final jewelry model, customer information and selection information. 
Buehlman teaches complementary jewelry based on the stored final jewelry model, customer information and selection information (see paragraph [0044] of Buehlman). This step of Buehlman is applicable to the system of Watkins as they both share characteristics and capabilities, namely, they are directed to modeling products over a network connection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Watkins to include complementary jewelry as taught by Buehlman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Watkins in order to enable a search for coordinated pieces from manufacturers (see paragraph [0044] of Buehlman).

Claim  2 –
Watkins in view of Buehlman teach the system of claim 1 as described above.  
Watkins further discloses a system:
where the user interface can arrange the smart jewelry element models to form a personalized jewelry item. (see paragraph [0190]; Fig. 8a-e)
 
Claim  3 –
Watkins in view of Buehlman teach the system of claim 1 as described above.  
Watkins further discloses a system:
where the library of smart jewelry element models comprise fully rendered 2D (el. 808/824) and 3D (el. 846) smart jewelry element models of different jewelry pieces. (see paragraphs [0199]-[0200]; Fig. 8e)
 
Claim  4 –
Watkins in view of Buehlman teach the system of claim 3 as described above.  
Watkins further discloses a system:
where the library of smart jewelry element models comprise pre-rendered images of all views as 2D images based on a 3D model. (see “el. 824” in paragraph [0196]; Fig. 8d-e)
 

Claim  5 –
Watkins in view of Buehlman teach the system of claim 4 as described above.  
Watkins further discloses a system:
where the pre-rendered images comprise rotation logic, where the customer can use a mouse or a touch screen to see different rotatable views of the 3D models. (see paragraph [0200]; Fig. 8e)
 
Claim  6 –
Watkins in view of Buehlman teach the system of claim 3 as described above.  
Watkins further discloses a system:
where the smart jewelry element models comprise attribute-value pairs. (see paragraphs [0037]-[0038], [0190] and [0194])
 
Claim  7 –
Watkins in view of Buehlman teach the system of claim 6 as described above.  
Watkins further discloses a system:
where the attribute-value pairs comprise rules to calculate if two or more smart jewelry element models can be combined together. (see paragraphs [0191]-[0194])
 

Claim  8 –
Watkins in view of Buehlman teach the system of claim 6 as described above.  
Watkins further discloses a system:
where one of the smart jewelry element models attributes are link locations. (see paragraphs [0195]-[0199])
 
Claim  9 –
Watkins in view of Buehlman teach the system of claim 8 as described above.  
Watkins further discloses a system:
where the smart jewelry element models link locations connect smart jewelry element models to each other. (see paragraphs [0195]-[0199])
 
Claim  10 –
Watkins in view of Buehlman teach the system of claim 9 as described above.  
Watkins further discloses a system:
where the link locations are connection points between selected smart jewelry element models. (see paragraphs [0191]-[0199])
 
Claim  11 –
Watkins in view of Buehlman teach the system of claim 10 as described above.  
Watkins further discloses a system:
where the link locations are points on a 3D model where different smart jewelry element models can be combined together. (see paragraph [0200])
Claim  12 –
Watkins in view of Buehlman teach the system of claim 11 as described above.  
Watkins further discloses a system:
where the connection points comprise instructions executable on the one or more than one processor so that the smart jewelry element models can only link to each other at appropriate connection points between connectable smart jewelry element models. (see paragraph [0192])
 
Claim  13 –
Watkins in view of Buehlman teach the system of claim 10 as described above.  
Watkins further discloses a system:
where the connection points comprise instructions executable on the one or more than one processor so that the smart jewelry element models can only link to each other in specific configurations between connectable smart jewelry element models. (see paragraph [0192])
 

Claim  14 –
Watkins in view of Buehlman teach the system of claim 1 as described above.  
Watkins does not explicitly disclose the limitation below, however Beuhlman teaches a system:
where the database for storing customer information and selection information comprises a unique identifier for each customer that is stored in the database. (see paragraph [0039]; Fig. 3 of Beuhlman)
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Watkins in order to identify the customer along with a sign-in field 110 containing a user name, password, and the like (see paragraph [0039] of Beuhlman).

Claim  15 –
Watkins in view of Buehlman teach the system of claim 14 as described above.  
Watkins further discloses a system:
where the database for storing customer information and selection information stores selection information for one or more than one jewelry item. (see paragraph [0038])
 
Claim  16 –
Watkins in view of Buehlman teach the system of claim 15 as described above.  
Watkins further discloses a system:
where the selection information comprises one or more than one identifier associated with one or more than one smart jewelry model stored in the library. (see paragraphs [0027] and [0033])
 
Claim  17 –
Watkins in view of Buehlman teach the system of claim 1 as described above.  
Watkins further discloses a system:
where the automatically generated manufacturing instructions comprise details about the final jewelry model and the complementary jewelry. (see paragraph [0267])
 
Claim  18 –
Watkins in view of Buehlman teach the system of claim 17 as described above.  
Watkins does not disclose the limitation below, however Buehlman further teaches a system:
where the complementary jewelry is displayed on the user interface with the final jewelry model. (see paragraph [0044] of Buehlman)
The motivation for making this modification to the disclosure of Watkins is the same as that set forth above, in the rejection of claim 1.

 Claim 19 –
As per claim 19, Watkins discloses a method for using a personalized jewelry customization system that displays ready-made smart jewelry element models, from a library, to a customer to construct a final jewelry model that is easy to use, the method comprising the steps of: 
a) providing the system of claim 1;  (as noted in the rejection of claim 1 Watkins in view of Buehlman teach the system of claim 1)
b) providing customer information to be stored in the database; (see paragraph [0202]) 
c) displaying the user interface on a computing device; (see paragraph [0036]; Fig. 3a)  
d) constructing jewelry from one or more than one smart jewelry element models; (see paragraphs [0039]-[0041] and [0202])

f) transmitting the manufacturing instructions for the constructed jewelry to a manufacturer to construct the customer's personalized jewelry. (see paragraph [0267])
	

s 20 is rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. (US 2013/0218714 A1) in view of Buehlman (US 2009/0018926 A1) and further in view of Herbert et al. (2005/0171866 A1).

Claim 20 –
As per claim 20, Watkins discloses a computer-implemented method for a personalized jewelry customization system that displays ready-made smart jewelry element models, from a library, to a customer to construct a final jewelry model that is easy to use, the method comprising the steps of: 
a) providing the system of claim 1;  (as noted in the rejection of claim 1 Watkins in view of Buehlman teach the system of claim 1)
b) selecting a diamond model displayed on the user interface;  (see paragraphs [0039] and [0205])
c) selecting a size; (see paragraph [0192]; Fig. 8b)
d) selecting a head design; (see paragraph [0194]; Fig. 8c) 
e) selecting a setting; (see paragraph [0194]; Fig. 8c)  and 
g) selecting a type of metal to use in the personalized jewelry. (see paragraph [0195]; Fig. 8d)   
Watkins in view of Buehlman do not teach:
f) selecting an engraving and entering text to be engraved;  
Herbert teaches f) selecting an engraving and entering text to be engraved (see paragraph [0047]; Fig. 2G of Herbert). This step of Herbert is applicable to the method of Watkins as they both share characteristics and capabilities, namely, they are directed to customizing jewelry over .


Response to Arguments
Applicant's arguments filed 18 March 2021, with respect to 35 USC § 112(a) and (b), have been fully considered but they are not persuasive. With regard to claim 1, the applicant argues that the claim is for one or more than one processor that has an attached storage that has instruction stored on it. 
In response to the argument of claim 1, the Examiner respectfully disagrees. The claim as written recites: 
1.  A personalized jewelry customization system…the system comprising:
a) one or more than one processor comprising:
	1) a storage connected to the one or more than one processor for storing instructions executable on the one or more than one processor;
b) instructions executable on the one or more than one processor for: 
	1) a user interface…;
	2) a library…;
	3) a database…; and
	4) automatically generated manufacturing instructions…
The system as written comprises of two elements; element a) one or more than one processor; and element b) instructions. Furthermore, the claim as written specifies the one or more than one processors comprising: a storage. The transitional term “comprising” is synonymous with “including” (see MPEP 2111.03). Therefore, the claim as written encompasses a processor that includes storage, which is inconsistent with the ordinary meaning of the term “processor”.  The Examiner has provided the textbook How Computers Work by Ron White (hereinafter referred to as White) as a reference to show the elements of a basic computer. According to page 9 of White on storage and not stored on a processor. Instructions can be executed by a processor. 
An applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990) (see MPEP 2173.05(a))). However, the Applicant’s specification has not provided a new definition for the term “processor”. The Applicant’s specification discloses an ordinary computer system and uses the term “processor” in its ordinary meaning. Specifically paragraph [00046] and Fig. 1 of the instant specification explains the Applicant’s system comprises of processor 110 and storage 112. Applicant’s specification provides support of the Examiner’s interpretation of a system comprising of the elements of a) one or more than one processor; and b) a storage. The specification does not support a system comprising of a) one or more than one processor comprising of a storage; and b) instructions. 

Therefore the Examiner maintains the rejections of claim 1 under 35 USC § 112(a) and (b).
In regard to the rejection of claims 17-18 under 35 USC § 112(a) and (b), the Applicant has not argued the rejections. Therefore, the Examiner in maintaining the rejections for the reasons given above. 
Applicant's arguments filed 18 March 2021, with respect to 35 USC § 103, have been fully considered but they are not persuasive. With regard to claim 1, the applicant argues that the PTO has not identified a suggestion to combine the cited references because 1) Watkins discloses searching for a loose diamond and not accepting jewelry customization instructions; 2) Watkins does not teach Applicant’s claimed limitation of a library of smart jewelry element models; 3) Watkins does not teach Applicant’s claimed limitation of storing the final jewelry model, customer information and selection information; and 4) Watkins only provides pre-made jewelry settings and Buehlman is not related to a customizable jewelry system therefore the combination of references does not teach complementary jewelry based on the stored final jewelry model.
In response to argument 1) of claim 1, the Examiner respectfully disagrees. Paragraph [0036] and Fig. 3A is merely the first screen of a plurality of screens used by the interface of Watkins to customize jewelry. The loose diamond is the first component of a plurality of components needed to be selected for the customized jewelry disclosed by Watkins, which is explained in paragraph [0188]. Paragraph [0188] of Watkins recites, “Once the customer has selected a diamond to purchase, he has the option of creating a customized setting for the diamond.”  Paragraphs [0189]-[0191] and Fig. 8a-e of Watkins further explain/illustrate the 802, side stones 804, and band 806, which are accepted jewelry customization instructions. Moreover, paragraph [0199] and Fig. 8a,e of Watkins illustrates how the selected diamond shape can be altered and updated within the selected ring setting. Therefore, the Examiner maintains that Watkins discloses the claimed element.
In response to argument 2) of claim 1, the Examiner respectfully disagrees. As noted in argument 1) a plurality of attributes of the ring can be changed and customized such as head 802, side stones 804, band 806, and shape 816. Each of these elements have a separate library. For example as illustrated in Fig. 8d of Watkins, the library of metal type contains the elements of platinum, yellow gold, white gold, silver, and titanium. Fig. 8e further illustrates the library of shape, which contains the elements of ascher, cushion, emerald, heart, marquise, oval, pear, princess, and radiant. When these elements are selected, the image of the jewelry item is updated to reflect the customization, which is explained in paragraph [0190]. Moreover, the Examiner has provided these citations for a plurality of different library elements in the rejection of claim 20. Therefore, the Examiner maintains Watkins discloses a library of smart jewelry element model.
In response to argument 3) of claim 1, the Examiner respectfully disagrees. The stored final jewelry model of Watkins includes customer information and selection information. Paragraph [0202] of Watkins explains how the customized ring is saved on the database of the website. The customized ring includes the selections made by the customer. Furthermore, when the user searches for a jewelry item, the system of Watkins filters the items displayed to the user based off of an “ideal jewelry profile” for the user, as disclosed in paragraph [0079] of Watkins. Furthermore, assuming arguendo that Watkins does not disclose a database of customer 
In response to argument 4) of claim 1, the Examiner respectfully disagrees. The Applicant is not relying on paragraph [0267] of Watkins in its entirety. Paragraph [0267] recites:
Where the jewelry item is a loose diamond, system 100 may transmit instructions to ship the diamond directly from its corresponding vault location to the selected in-store location. Where the jewelry item requires an extra step of being custom-built, system 100 first transmits the specifications building the custom-built design. For example, if the customer is requesting a particular ring setting, system 100 will transmit the specifications for building the ring setting. In one embodiment, the customized jewelry item is built on-site at the location of the vault. In another embodiment, the customized jewelry item is built at a separate location. Once the jewelry item is built, it is then shipped to the in-store location.

Watkins does not only disclose pre-made jewelry settings as noted in the paragraph [0267]. The invention of Watkins also encompasses building a custom built design at the location of the vault, which is the location of the loose diamond that is being used in the custom made ring. Prior art disclosing multiple embodiments does not prohibit it has being used as prior art. Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The jewelry model of Watkins comprises of multiple attributes as described in paragraph [0068]. Moreover, the invention of Buehlman further describes a system of utilizing customer information, which includes purchase information and product materials which are used in locating coordinated pieces of an item (i.e. a complementary item), where these items can include jewelry as described in paragraph [0044]. Therefore, it would have been obvious to one of ordinary skill in the art to modify the .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RESHA DESAI/            Primary Examiner, Art Unit 3625